Citation Nr: 1720392	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


(The issues of entitlement to an increased disability rating for residuals of an injury of the right lower leg with lymphedema and an increased disability rating for residuals of an injury of the left lower leg with lymphedema will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Denver, Colorado, which denied increased disability ratings for the service-connected posttraumatic stress disorder (PTSD) and right thigh skin graft donor site scarring.  In a subsequent July 2016 decision, the Board found that the issue of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

After an August 2011 Travel Board hearing conducted in Denver, Colorado, before an Acting Veterans Law Judge (VLJ) who is no longer with the Board, the issues originally on appeal first came before the Board in May 2012, where, in pertinent part, the Board denied increased disability ratings for the issues then on appeal.  Subsequently, in September 2013, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Veteran was notified of the right to have the May 2012 decision vacated to the extent it denied increased ratings for the relevant issues then on appeal and to schedule a new hearing.  The Veteran subsequently requested that the prior Board decision be vacated and that a new decision be issued after a new hearing before the Board was conducted.

By law, the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2016).  Appeals can be assigned only to an individual VLJ, or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  A veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In a June 2014 decision, the Board vacated the May 2012 Board decision to the extent that it denied increased disability ratings for the service-connected PTSD and right thigh donor site scarring.  Subsequently, in October 2014, the Veteran testified from Denver, Colorado, before two of the undersigned VLJs, who were seated in Washington, DC.  Upon this matter being returned to the Board, those rating issues were again remanded in a June 2015 decision to schedule the Veteran for a new hearing before the Board pursuant to Arneson, as the previous VLJ who originally heard the matter in October 2011 was no longer with the Board.  The Veteran subsequently testified from Columbia, South Carolina, at a May 2016 Board videoconference hearing before the third undersigned VLJ, who was seated in Washington, DC.  All of the relevant hearing transcripts have been associated with the record.

This case again came before the Board in July 2016.  At that time, the Board denied an increased disability rating for the service-connected right thigh skin graft, donor site, granted an increased disability rating of 70 percent for the service-connected PTSD, and remanded the issue of entitlement to a TDIU.  While on remand, pursuant to the Board's actions and directives in this matter, the Veteran was granted disability ratings of 70 percent for PTSD, 60 percent for both right and left lower extremity venous insufficiency, and 10 percent for both right and left lower extremity sensory polyneuropathy, with an effective date of November 8, 2005, the date of claim.  As such, the Veteran's combined disability rating increased to 100 percent disabling from November 8, 2005.

While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board is dismissing the remaining issue on appeal, here entitlement to a TDIU, the Board need not address Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

Per an October 2016 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a Board decision in the present appeal, the Veteran asked to withdraw all of the issues on appeal, to include the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per an October 2016 written Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw all of the issues on appeal, to include the issue of entitlement to a TDIU.  In withdrawing the issues, the Veteran specifically noted being pleased with the 100 percent total disability rating assigned from November 8, 2005, the date of claim. 

As the Veteran has withdrawn all issues on appeal, to include the issue of entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a TDIU, and the issue will be dismissed.


ORDER

The appeal for a TDIU is dismissed.



_________________________			___________________________
	J. PARKER						RYAN T. KESSEL
     Veterans Law Judge,			                    Veterans Law Judge,
  Board of Veterans' Appeals			    Board of Veterans' Appeals



______________________________________________
C. BOSELY
Acting Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


